M.D. Appeal Dkt.
                                                                              33 MAP 2019
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 DANIEL BERG, INDIVIDUALLY AND AS                : No. 569 MAL 2018
 THE EXECUTOR OF THE ESTATE OF                   :
 SHARON BERG A/K/A SHERYL BERG,                  :
                                                 : Petition for Allowance of Appeal from
                        Petitioner               : the Order of the Superior Court
                                                 :
                                                 :
                 v.                              :
                                                 :
                                                 :
 NATIONWIDE MUTUAL INSURANCE                     :
 COMPANY, INC.,                                  :
                                                 :
                        Respondent               :


                                           ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:

             a. [D]oes an appellate court abuse its discretion by reweighing and
      disregarding clear and convincing evidence introduced in the trial court
      upon which the trial court relied to enter a finding of insurance bad faith?

              b. [D]id the Superior Court abuse its discretion by reweighing and
      disregarding clear and competent evidence upon which the trial court relied
      to support its finding of insurance bad faith [pursuant to the standard set
      forth in Rancosky v. Washington Nat’l Ins Co., 170 A.3d 364 (Pa. 2017)]?

              c. Does an insurer that elects under an insurance contract to repair
      collision damage to a motor vehicle, rather than pay the insured the fair
      value of the loss directly, have a duty to return the motor vehicle to its
      insured in a safe and serviceable condition pursuant to national insurance
      standards, and pursuant to its duty of good faith and fair dealing?

          Justice Donohue did not participate in the consideration or decision of this
matter.